Title: From Abigail Smith Adams to Harriet Welsh, 5 May 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					5 May 1817
				
				I inclose to you a paper with the distrest State of an old Batchelor, not Supposing that you will answer the advertizement, but because amongst my acquaintance I know no one who So nearly answers his description—He has left his own qualifications out of the question—a dolt does he think to get Such a wife without Sterling worth on his own part? dr Franklin says “a Batchelor is not a compleat Human being. He is like the odd half of a pr Scissors, which has not yet found its fellow, and therefore is not half So useful as they might be together.”now I think a Single Lady—not to Say an old ——— is a very usefull Being, much more So, than a Single Man yet you know I have ever been a warm advocate for Matrimony—and with Allen Ramsey in the gentle Shepard—I “knew that men were made for us—and we for men”Harriet my pen is So bad that I cannot write half I have in my , which is rather wagish having had a good nights rest. Your Letter Shall go this day—I shall read the peices You mention—I cannot get Letters from Monticello under a fortnight. we expect a visit from Gen’ll Lalamand—hear he intends oneLet me know when mrs Baily comes—Louissa remains much as She was when you left us—yours as ever
				
					A A
				
				
					burn this and all other of my Scrawls—
				5 May  the plumb Trees are in full Blossom a moto for the old B—who ever thinks a faultless peice to see, thinks what  near was nor is, nor near shall be
			